                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:18-HC-2242-FL



 VICTOR CHARLES ZERBY,                           )
                                                 )
                            Petitioner,          )
                                                 )
           v.                                    )                      ORDER
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                           Respondent.           )



       Petitioner, a federal inmate proceeding pro se, petitions this court for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The matter is before the court on respondent’s motion to

dismiss or in the alternative for summary judgment, (DE 19), which the court construes as a motion

for summary judgment pursuant to Federal Rule of Civil Procedure 56. The motion was fully

briefed and in this posture the issues raised are ripe for ruling. For the reasons that follow, the

court grants respondent’s motion for summary judgment.

                                 STATEMENT OF THE CASE

       Petitioner commenced this action by filing petition for writ of habeas corpus on September

11, 2018, in the United States District Court for the Southern District of Florida. Petitioner

challenges the Federal Bureau of Prisons’s (“BOP”) refusal to designate, nunc pro tunc, his state

detention facility as the facility for service of his federal sentence, which would have the effect of

running his state and federal sentences concurrently. In the alternative, petitioner argues the BOP

erred by refusing to apply 603 days of prior custody credit when calculating his release date.

       On October 4, 2018, the Southern District of Florida transferred the action to this court.
On January 7, 2019, petitioner filed the operative amended petition. On August 19, 2019,

respondent filed the instant motion to dismiss, or in the alternative for summary judgment,

supported by memorandum of law, statement of material facts, and the following: 1) declaration

of Jan Stopps; 2) records from petitioner’s federal and state criminal cases; and 3) BOP records

related to petitioner’s sentence calculation and petitioner’s requests for prior custody credit and

nunc pro tunc designation. Respondent argues the petition should be dismissed because federal

law prohibits the BOP from awarding prior custody credit under the circumstances of petitioner’s

case, and that its denial of nunc pro tunc designation accorded with applicable law. On August

19, 2019, the court provided petitioner notice, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), that it may construe the motion as one for summary judgment and provided instructions

for responding to the motion. On September 11, 2019, petitioner filed his response to the motion,

supported by opposing statement of material facts and records from petitioner’s state criminal case.

On January 13, 2020, petitioner filed supplemental response to respondent’s motion for summary

judgment, supported by memorandum of law and additional state court records.

                                     STATEMENT OF THE FACTS

        The relevant facts are not disputed. On January 7, 2015, petitioner was arrested by Florida

state authorities and charged with various state firearms offenses. (Stopps1 Decl. (DE 22-1) ¶ 5).

On January 27, 2016, petitioner was temporarily transferred to federal custody pursuant to a writ

of habeas corpus ad prosequendum, for prosecution on charges that he possessed a firearm and

ammunition after being convicted of a felony. (Id. ¶¶ 6-7). On June 14, 2016, the Southern



1
        Jan Stopps is a correctional programs specialist with the BOP’s designation and sentence computation center.
(Stopps Decl. (DE 22-1) ¶¶ 1-2).
                                                         2
District of Florida sentenced petitioner to 92 months’ imprisonment. (Id. ¶ 7); see also United

States v. Zerby, No. 1:16-CR-20028-UU-1 (S.D. Fla. June 14, 2016). The criminal judgment is

silent as to whether the federal sentence should run concurrent or consecutive to petitioner’s state

sentence. United States v. Zerby, No. 1:16-CR-20028-UU-1 (S.D. Fla. June 16, 2016).

       On July 6, 2016, federal authorities returned petitioner to state custody, and lodged the

criminal judgment as a detainer. (Stopps Decl. (DE 22-1) ¶ 8). On August 31, 2016, petitioner

was sentenced in Florida state court to 18 months’ imprisonment for various firearms offenses,

and the state court ordered that 603 days of jail credit should be applied to the sentence. (Id. ¶ 9).

That same day, the Florida state court sentenced petitioner to 18 months’ imprisonment for failure

to register as a sex offender, and ordered that the sentence run concurrently with the sentence

imposed for the firearms offenses. (Id. ¶ 10). The state court also ordered that 603 days of jail

credit should be applied to the sentence. (Id.).

       Petitioner completed his state term of imprisonment on September 12, 2016. (Id. ¶ 11).

The following day, he was transferred to federal custody to begin service of his federal sentence.

(Id.). The BOP prepared a sentence computation for petitioner’s federal sentence, and determined

that the federal sentence commenced on September 13, 2016, the date he was transferred to federal

custody. (Id. ¶ 12). The BOP further determined that all prior custody time had been counted

toward petitioner’s state sentences, and therefore refused to award petitioner prior custody credit

for his federal sentence, pursuant to 18 U.S.C. § 3585(b). (Id.).

       In 2017, petitioner requested that the BOP reconsider its sentence computation. (Id. ¶ 13).

Petitioner requested that the BOP award him 603 days of prior custody credit, and that the BOP

designate, nunc pro tunc, his state detention facility as the facility for service of his federal

                                                   3
sentence, thereby running his state and federal sentence concurrently. (Id.).

         The BOP denied petitioner’s requests for reconsideration of the sentence computation.

(Id. ¶¶ 14-19). As to the prior custody credit, the BOP informed petitioner that 18 U.S.C.

§ 3585(b) precludes application of this credit because his presentence custody had been credited

toward his state sentences. (Id. ¶ 14). With respect to the nunc pro tunc request, the BOP

contacted the federal sentencing judge and inquired whether she intended the federal and state

sentences to run concurrently, but did not receive a response. (Id. ¶ 16). After consideration of

the factors set forth in 18 U.S.C. § 3621(b) and internal BOP policy, the court denied petitioner’s

request for nunc pro tunc designation. (Id. ¶ 18).

         After petitioner filed the instant petition, the BOP reconsidered its denial of petitioner’s

nunc pro tunc request. (Id. ¶ 19). On August 12, 2019, the BOP again refused to designate, nunc

pro tunc, petitioner’s state detention facility as the facility for service of his federal sentence.

(Id.).

                                                DISCUSSION

A.       Standard of Review

         Summary judgment2 is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden,


2
        Because the instant motion relies on matters outside the pleadings, the court construes the motion as one of
summary judgment. See Fed. R. Civ. P. 12(d). As set forth above, petitioner was provided notice, pursuant to
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), that the motion may be so construed. (See DE 23).
                                                         4
the nonmoving party must then affirmatively demonstrate that there exists a genuine issue of

material fact requiring trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986). There is no issue for trial unless there is sufficient evidence favoring the non-

moving party for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.

B.     Analysis

       Pursuant to § 2241, a federal court may issue a writ of habeas corpus to a federal prisoner

if the prisoner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(a), (c)(3). “[A]ttacks on the execution of a [federal] sentence are

properly raised in a § 2241 petition.” In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997) (en

banc). A federal prisoner challenges the execution of his sentence when he contests, as here, the

BOP’s “administrative rules, decisions, and procedures applied to his sentence.” In re Wright,

826 F.3d 774, 777 (4th Cir. 2016).

       1.      Prior Custody Credit

       The court begins with petitioner’s claim that the BOP erred by refusing his request for prior

custody credit. In order to assess whether petitioner is entitled to credit on his federal sentence,

the court must determine: 1) the date on which petitioner’s federal sentence commenced, and 2)

the amount, if any, of prior custody credit to which petitioner is entitled for time served prior to

commencement of the federal sentence. 18 U.S.C. § 3585; see United States v. Wilson, 503 U.S.

329, 330 (1992).

       A federal sentence commences “on the date the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official detention

facility at which the sentence is to be served.” 18 U.S.C. § 3585(a). Thus, a federal sentence

                                                 5
cannot commence prior to the date it is imposed. See United States v. Evans, 159 F.3d 908, 911-

12 (4th Cir. 1998); Barnes v. Masters, 733 F. App’x 93, 96 (4th Cir. 2018). Furthermore, where

a defendant in primary state custody is temporarily transferred to federal custody pursuant to a writ

of habeas corpus ad prosequendum, the state retains primary jurisdiction and “federal custody

commences only when the state authorities relinquish the prisoner on satisfaction of the state

obligation.” Evans, 159 F.3d at 912.

       Here, as set forth above, petitioner was in primary state custody until September 13, 2016,

when he completed service of his state sentence and state authorities transferred him to federal

custody to begin service of his previously-imposed federal sentence. (Stopps Decl. (DE 22-1)

¶ 12). Accordingly, the BOP correctly determined that petitioner’s sentence commenced on

September 13, 2016. See 18 U.S.C. § 3585(a).

       Turning to the issue of prior custody credit, the BOP is precluded from awarding such

credit if the time has “been credited against another sentence.” 18 U.S.C. § 3585(b). Petitioner

argues the BOP should have awarded 603 days of prior custody credit, beginning on January 7,

2015. (Pet. (DE 14) ¶ 13). Petitioner’s state criminal judgments, however, make clear that this

prior custody credit was applied to his state sentences. (See Stopps Decl. Attachs. 4, 5 (DE 22-5,

22-6)).3 Accordingly, the BOP properly declined to award prior custody credit when it calculated

petitioner’s sentence. See 18 U.S.C. § 3585(b).

       2.       Nunc Pro Tunc Designation

       Petitioner also alleges the BOP abused its discretion by denying his request to designate,

nunc pro tunc, his state detention facility as the place of imprisonment for his federal sentence.


3
       Petitioner does not contest the authenticity or accuracy of these records.
                                                         6
Under 18 U.S.C. § 3621(b), the BOP may “designate any available penal or correctional facility

that meets minimum standards of health and habitability [regardless of] whether [the facility is]

maintained by the Federal Government or otherwise . . ., that [the BOP] determines to be

appropriate and suitable.” The BOP must weigh five factors in making this determination:

       (1) the resources of the facility contemplated;

       (2) the nature and circumstances of the offense;

       (3) the history and characteristics of the prisoner;

       (4) any statement by the court that imposed the sentence –

                 (A) concerning the purposes for which the sentence to imprisonment was
                 determined to be warranted; or

                 (B) recommending a type of penal or correctional facility as appropriate; and

       (5) any pertinent policy statement issued by the Sentencing Commission pursuant to
       section 994(a)(2) of title 28.

18 U.S.C. § 3621(b)(1)-(5).

       As an initial matter, it is not clear the BOP may use its place of imprisonment authority to

effectively run state and federal sentences concurrently, particularly in the absence of any direction

from the federal sentencing judge. See Setser v. United States, 566 U.S. 231, 237-39 (2012);

United States v. Lynn, 912 F.3d 212, 222-23 (4th Cir. 2019) (Floyd, J., concurring in part and

dissenting in part). Nevertheless, where respondent does not raise this argument, the court

assumes without deciding that the BOP has discretion to make a nunc pro tunc designation in these

circumstances.

       Petitioner primarily challenges the BOP’s evaluation of the fourth factor, alleging his

federal and state sentencing judges both recommended that the state and federal sentences run

                                                  7
concurrently. Petitioner’s federal judgment, however, is silent as to whether the federal sentence

should run concurrent to the state sentence. See United States v. Zerby, No. 1:16-CR-20028-UU-

1 (S.D. Fla. June 16, 2016). As noted, the federal sentencing judge did not respond to the BOP’s

request for clarification of whether she intended the federal and state sentences to run concurrently

or consecutively. Accordingly, with the exception of petitioner’s unverified assertions, there is

no evidence in the record that the federal court ordered concurrent sentences.

       As to the state court’s alleged order for concurrent sentences, the BOP is not required to

follow the state court’s sentencing recommendation.         See Setser, 566 U.S. 241.       But even

assuming the state court’s recommendation should be given some weight in these circumstances,

the record does not reflect that the state court ordered concurrent sentences. Petitioner argues his

state felony plea disposition form, (DE 31-2), establishes the state court intended the state sentence

to run concurrent to his federal sentence. The “sentencing notes” section of the plea disposition

form states that “[defendant] accepts KO: 18 [months’ imprisonment] on both cases a[nd] all

[counts] since 1/7/2015. All cases and charges to run concurrent as HFO.” (DE 31-2 (emphasis

added)). The reference to “both cases” in the first sentence suggests that “all cases and charges”

refers to the two state cases resolved by the plea agreement. The acronym “HFO” also appears to

refer to petitioner’s status as a habitual offender under Florida law. (See id. (box for “HO”

sentencing enhancement checked); Stopps Decl. Attach. 5 (DE 22-6) (noting petitioner was

“adjudicated a habitual felony offender”)). Because “habitual felon” is a Florida sentencing

enhancement, the phrase “all cases and charges to run concurrent as [a habitual offender]” is best

read to refer only to the state sentences. Finally, petitioner’s state judgments of conviction run

his two state sentences concurrently, but do not indicate the state judge intended the state sentences

                                                  8
to run concurrently with the federal sentence. (See Stopps Decl. Attachs. 4, 5 (DE 22-5, 22-6)).

         The court has independently reviewed the BOP’s August 12, 2019, “Amended Factors

Under 18 U.S.C. § 3621(b) Worksheet,” (DE 22-14), and finds no evidence the BOP abused its

discretion in denying petitioner’s request for nunc pro tunc designation.                         See Mangum v.

Hallembaek, 910 F.3d 770, 777 (4th Cir. 2018) (noting the BOP has “broad discretion” when

determining inmate’s place of imprisonment under 18 U.S.C. § 3621(b)). The BOP conducted a

thorough individualized review of the statutory factors, including the nature and circumstances of

petitioner’s offenses and the history and characteristics of petitioner. The court notes petitioner

has an extensive criminal history, including several convictions for violent offenses, and the BOP

properly relied on that factor when denying nunc pro tunc designation.                             See 18 U.S.C.

§ 3621(b)(3); see also Pickett v. Warden McKean FCI, 726 F. App’x 104, 106-07 (3d Cir. 2018)

(“The BOP did not abuse its discretion in concluding that [the petitioner’s] criminal history,

coupled with the sentencing judge’s silence, counseled against granting concurrency.”); Evans v.

Larkin, 629 F. App’x 114, 115-16 (2d Cir. 2015).

         In sum, the BOP did not err when it refused to award prior custody credit, and did not abuse

its discretion in denying petitioner’s request for nunc pro tunc designation.4 The court therefore

grants respondent’s motion for summary judgment. Respondent’s submissions indicate that BOP

officials are open reevaluating petitioner’s request for nunc pro tunc designation in the event the


4
         Respondent also argues the BOP’s nunc pro tunc designation is judicial unreviewable, under the First Step
Act’s amendments to 18 U.S.C. § 3621(b). The amendments provide that “[n]otwithstanding any other provision of
law, a designation of a place of imprisonment under this subsection is not reviewable by any court.” Id. Petitioner,
however, filed this action before Congress enacted the First Step Act, and the court previously has determined that the
First Step Act’s amendments to § 3621(b) do not apply retroactively to habeas petitions filed before the statute was
enacted. See Zeigler v. Andrews, No. 5:17-HC-2044-FL, 2019 WL 4635636, at *3-4 (E.D.N.C. Sept. 23, 2019),
vacated in part on other grounds, Zeigler v. Andrews, No. 5:17-HC-2044-FL, 2019 WL 6044809 (E.D.N.C. Nov. 14,
2019).
                                                          9
federal sentencing judge indicates that she intended the federal sentence to run concurrent to the

state sentence. (See DE 22-12). Accordingly, the court dismisses petitioner’s claims without

prejudice.

C.     Certificate of Appealability

       After reviewing the claims presented in the habeas petition in light of the applicable

standard, the court determines that reasonable jurists would not find the court’s treatment of any

of petitioner’s claims debatable or wrong, and none of the issues deserve encouragement to

proceed further. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

The court therefore denies a certificate of appealability.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS respondent’s motion for summary judgment,

(DE 19), and DISMISSES WITHOUT PREJUDICE the petition. A certificate of appealability is

DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 24th day of March, 2020.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                 10
